DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is responsive to communications received on 5/24/2019. Claims 1-15 are pending.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/24/2019 and 9/8/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner's Notes
Claims 7 and 14 recite “…modifying, when the number of detection per pattern is generated, the file path field to be the generated number of detection per pattern in the file inspection result information…”, which means the value of “file path field” is changed to the generated number of detection per pattern. Please ensure this is intended.

Claim Objections
Claims 2, 6 and 13 are objected to because of the following informalities: 
Claims 2 (line 5), 6 (line 2) and 13 (line 2) recite “a number of detection per pattern”, which has already been defined previously in the claims and should therefore be referred to using a definite article.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“an event monitoring portion which monitors …” in claim 9.

Please note that “an information modification controller” in claim 9 and “an information transmitter” in claim 15 do not invoke 112(f) because controller and transmitter are considered as known non-placeholder terms in security art. In addition, “a sensitive information detector” in claim 9 does not invoke 112(f) because “digital detector" has been found not to invoke 35 U.S.C. 112(f). According to MPEP 2181(I)(A), The following are examples of structural terms that have been found not to invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, paragraph 6: "circuit," "detent mechanism," "digital detector," "reciprocating member," "connector assembly," "perforation," "sealingly connected joints," and "eyeglass hanger member." See Mass. Inst. of Tech., 462 F.3d at 1355-1356, 80 USPQ2d at 1332 (the court found the recitation of "aesthetic correction circuitry" sufficient to avoid pre-AIA  35 U.S.C. 112, paragraph 6, treatment because the term circuit, combined with a description of the function of the circuit, connoted sufficient structure to one of ordinary skill in the Linear Tech. Corp. v. Impala Linear Corp., 379 F.3d 1311, 1321, 72 USPQ2d 1065, 1071 (Fed. Cir. 2004); Apex, 325 F.3d at 1373, 66 USPQ2d at 1452; Greenberg, 91 F.3d at 1583-84, 39 USPQ2d at 1786; Personalized Media, 161 F.3d at 704-05, 39 USPQ2d at 1786; CCS Fitness, 288 F.3d at 1369-70, 62 USPQ2d at 1664-65; Cole v. Kimberly-Clark Corp., 102 F.3d 524, 531 (Fed. Cir. 1996); Watts, 232 F.3d at 881, 56 USPQ2d at 1839; Al-Site Corp. v. VSI Int’l, Inc., 174 F.3d 1308, 1318-19, 50 USPQ2d 1161, 1166-67 (Fed. Cir. 1999).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 10-15 are rejected as well because they depend on claim 9.
Claim limitation “an event monitoring portion which monitors …", invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
It is noted that specification in [0036] provides examples on “event monitoring portion” by reciting “For example, the event monitoring portion 120 may monitor the file change event using ReadDirectoryChangesW of FindFirstChangeNotification of Windows as the file system change notification API. Also, the event monitoring portion 120 may monitor the file change event using NTFS Change Journals as the file system change journal. Also, the event monitoring portion 120 may monitor the file change event using Event Tracing for Windows of Windows as the kernel event. Also, the event monitoring portion 120 may monitor the file change event using a file system mini-filter of Windows as the kernel file system driver.” However, these examples at best provide no more than "one-step" algorithm. According to MPEP 2181(II)(B), for a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) ("[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’") (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999)). The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome); Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002; see also Encyclopaedia Britannica, Inc. v. Alpine Elecs., Inc., 355 Fed. App'x 389, 394-95 (Fed. Cir. 2009) (holding that implicit or inherent disclosure of a class of algorithms for performing the claimed functions is not sufficient, and the purported "one-step" algorithm is not an algorithm at all).

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claim 5 recites "modifying, when the file writing event occurs,   ; modifying, when the file deletion event occurs,   ; modifying, when the file movement event occurs,   ; and modifying, when the directory movement event occurs,   ”, which implies support for all four file change event types any one of a file writing event, a file deletion event, a file movement event, and a directory movement event.”. Therefore, claim 5 is indefinite for failing to particularly point out and distinctly claim the subject matter because it contradicts its parent claim. Similar rationale applies to claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-6, 8-9, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iijima (JP2007004645A, listed in IDS) in view of Kishimoto (JPH11327945A, listed in IDS).

Regarding claim 1, Iijima teaches a method of inspecting sensitive information stored in a file system, the method comprising: ([0001, 0003] a technique for searching an electronic file including personal information that can identify a specific individual. Here, the personal information is information that can identify a specific individual by itself or in combination, and includes, for example, name, date of birth, contact information.)
storing file inspection result information including a file size field, a final file modification date field, and a field of a number of detection per pattern, with respect to files in the file system; ([0012, 0016] The file information storage means may store at least a file creation/update date/time, a file size, and a file name as information relating to the file, or may be stored in the personal information management server or a client terminal connected to the network. The personal information search program causes the computer to realize a function of determining whether the determination target file is a personal information file having a predetermined number or more of personal information elements that can identify a specific individual.) Here Iijima discloses that additional field can be stored in file information storage means. Iijima also discloses obtaining number of personal information elements in the target file (analogous to claim limitation “a number of detection per pattern”). It would be obvious to one of ordinary skill in the art to store this information as well, if it is desired.
monitoring a file change event generated in the file system; ([0010] Detection means for detecting addition/change of file.)
detecting a type of the file change event sensed according to the monitoring the file change event; ([0010] When the addition/change of a file is detected.) Here “changes to an electronic file already stored in the storage unit” and “addition of a new electronic file to the storage unit” described in ¶109 are examples of “type of the file change event”.
modifying the file inspection result information with respect to the file system according to the type of the file change event; ([0012] The file information storage means may store at least a file creation/update date/time, a file size, and a file name as information relating to the file, or may be stored in the personal information management server or a client terminal connected to the network.) Modification is obvious because file information storage means store file “update” date/time.
detecting whether sensitive information is included, with respect to modified files in the file inspection result information; and ([0010] When the addition/change of a file is detected, the personal information search program is started, and the real-time search for determining whether the added/changed file is a personal information file is performed as the first personal information search.)
modifying the file inspection result information by reflecting sensitive detection information according to the detection of the sensitive information. ([0010] If the first control means to be executed by the means and the first personal information search means determine that the file is a personal information file, the determination result by the first personal information search means is sent to the individual via the network. And transmitting means for transmitting to the information management server.)

Iijima teaches storing file inspection result information including a file size field, a final file modification date field, and a field of a number of detection per pattern, but does not explicitly teach storing file inspection result information including a file path field, a field of whether file writing is changed, with respect to files in the file system. This aspect of the claim is identified as a difference.
However, Kishimoto in an analogous art explicitly teaches
storing file inspection result information including a file path field, a field of whether file writing is changed, with respect to files in the file system. ([0018] The attribute information collecting unit 20 inspects the entire file system 102 stored in the magnetic disk device, and for all files and directories, a checksum value such as its name, position, file capacity, and file content is a basic attribute. Collect as information. Here, the positions of files and directories are information for uniquely identifying the corresponding files and directories on the file system 102. As this information, information such as the medium name and device name of the magnetic disk device, the path name used in the UNIX operating system, etc. is used. In addition to this, information indicating the update of the file such as update date and time and usage right information provided by the computer system is also used as attribute information.) Here “path name” is analogous to claim limitation ”file path field”, and “information indicating the update of the file” is analogous to claim limitation “field of whether file writing is changed”.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “personal information management system” concept of Iijima, and the “collecting attribute information” approach of Kishimoto. One of ordinary skill in the art would have been motivated to perform such a modification to provide an effective mechanism to identify files by path name and to track files that have been modified, deleted, generated (Kishimoto [0011, 0054]).

Regarding claim 2, Iijima in view of Kishimoto teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the file path field is a key field, which identifies a file of the file system, and refers to a file path of the sensitive information, ([Kishimoto 0018, 0054] The attribute information collecting unit 20 inspects the entire file system 102 stored in the magnetic disk device, and for all files and directories, a checksum value such as its name, position, file capacity, and file content is a basic attribute. Collect as information. Here, the positions of files and directories are information for uniquely identifying the corresponding files and directories on the file system 102. As this information, information such as the medium name and device name of the magnetic disk device, the path name used in the UNIX operating system, etc. is used. The attribute information collecting unit 20 sends the attribute information to the comparison unit 41 in the sorted order with the position information as the first key and the name as the second key.) Here reference Kishimoto discloses that path name can be used as key field to identify files. Reference Iijima discloses these files being personal information file. Therefore, the combination discloses the entire limitation.
wherein the field of whether file writing is changed refers to whether a file content change, a file size change, or change of a final file modification date occurs, and ([Kishimoto 0018] In addition to this, information indicating the update of the file such as update date and time and usage right information provided by the computer system is also used as attribute information.)
wherein the field for a number of detection per pattern refers to a matched number detected per pattern of the sensitive information from the file of the file system. ([Iijima 0016] The personal information search program causes the computer to realize a function of determining whether the determination target file is a personal information file having a predetermined number or more of personal information elements that can identify a specific individual.) Here Iijima discloses obtaining number of personal information elements in the target file (analogous to claim limitation “a number of detection per pattern”). Iijima also discloses in ¶16-17 detail examples on pattern of sensitive information, such as a telephone number, an e-mail address, and an address.

Regarding claim 4, Iijima in view of Kishimoto teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the type of the file change event is any one of a file writing event, a file deletion event, a file movement event, and a directory movement event. ([Iijima 0010] Detection means for detecting addition/change of file, When the addition/change of a file is detected, the personal information search program is started, and the real-time search for determining whether the added/changed file is a personal information file is performed as the first personal information search.) Here Iijima discloses “addition/change of file” as type of “file writing event”.

Regarding claim 5, Iijima in view of Kishimoto teaches all the features with respect to claim 4, as Examiner note: first limitation “when the file writing event occurs” is selected because only one of the events is required according to parent claim 4.)
modifying, when the file writing event occurs, to add a file path of the file writing event to the file path field, and modifying the field of whether file writing is changed, to be True; ([Kishimoto 0018-0019] The attribute information collecting unit 20 inspects the entire file system 102 stored in the magnetic disk device, and for all files and directories, a checksum value such as its name, position, file capacity, and file content is a basic attribute. Collect as information. Here, the positions of files and directories are information for uniquely identifying the corresponding files and directories on the file system 102. As this information, information such as the medium name and device name of the magnetic disk device, the path name used in the UNIX operating system, etc. is used. In addition to this, information indicating the update of the file such as update date and time and usage right information provided by the computer system is also used as attribute information. The difference extracting means 40 compares each attribute information of the files and directories collected this time by the attribute information collecting means 20 with the attribute information of the corresponding files and directories previously collected in the update history storage means 60 and compares both. The difference information is extracted and is output as the update history information for this time, which identifies the attribute information changed between the previous time and this time, the deleted one, or the newly created one.) In summary, “path name” (analogous to claim limitation ”file path field”) is part of attribute information. Any file create/update (analogous to claim limitation ”file writing event”) will be identified/updated as shown in ¶19-21. In addition, “modifying the field of whether file writing is changed, to be True” is obvious from “Some computer systems also collect information such as update date and time and usage right information that can be used to suggest file updates” (¶31).
modifying, when the file deletion event occurs, to delete a file path corresponding to the file deletion event from the file path field; 
modifying, when the file movement event occurs, a current file path of the file path field to be a new file path of the file movement event; and 
modifying, when the directory movement event occurs, a current directory path of the file path field to be a new directory path of the directory movement.

Regarding claim 6, Iijima in view of Kishimoto teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the detecting of whether the sensitive information is included, comprises generating a number of detection per pattern related to the sensitive information by extracting of file content, a regular expression and matching of a key word with respect to the file in which the field of whether file writing is changed is True from the file inspection result information. ([Iijima 0010] When the addition/change of a file is detected, the personal information search program is started, and the real-time search for determining whether the added/changed file is a personal information file is performed as the first personal information search. [Iijima 0016] The personal information search program causes the computer to realize a function of determining whether the determination target file is a personal information file having a predetermined number or more of personal information elements that can identify a specific individual. Extraction means for extracting text data included in the determination target file, extraction means for extracting a character section delimited by a delimiter from the text data extracted by the extraction means, and the extraction means Personal information other than the name by determining whether the character string in the extracted character section satisfies any one of the preset telephone number determination condition, e-mail address determination condition, and address determination condition Determine whether the element is one of the phone number, e-mail address, or address The first determination 

Regarding claim 8, Iijima in view of Kishimoto teaches all the features with respect to claim 1, as outlined above. The combination further teaches after the modifying of the file inspection result information, transmitting the sensitive detection information reflected in the file inspection result information to a management server. ([Iijima  0010, 0013] If the first control means to be executed by the means and the first personal information search means determine that the file is a personal information file, the determination result by the first personal information search means is sent to the individual via the network. And transmitting means for transmitting to the information management server. At this time, the personal information management server forcibly collects the personal information file from the client terminal storing the personal information file searched by the first personal information searching means.)

Regarding claim 9, the scope of the claim is similar to that of claim 1, respectively. Accordingly, the claim is rejected using a similar rationale with additional limitation:
database ([Iijima  0012] file information storage means)
event monitoring portion ([Iijima  0010] detection means)
information modification controller ([Iijima  0010] control means)
sensitive information detector ([Iijima  0010] personal information search means)

Regarding claims 11-13, the scope of the claims are similar to that of claims 4-6, respectively. Accordingly, the claims are rejected using a similar rationale.

Regarding claim 15, the scope of the claim is similar to that of claim 8, respectively. Accordingly, the claim is rejected using a similar rationale with additional limitation:
information transmitter ([Iijima  0010] transmitting means)

Claim 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Iijima (JP2007004645A, listed in IDS) in view of Kishimoto (JPH11327945A, listed in IDS) and Ho (US 20150347447 A1).

Regarding claim 3, Iijima in view of Kishimoto teaches all the features with respect to claim 1, as outlined above. But the combination does not teach wherein the monitoring of the file change event comprises monitoring the file change event using a file system change notification application program interface (API), a file system change journal, a kernel event, and a kernel file system driver. This aspect of the claim is identified as a difference.
However, Ho in an analogous art explicitly teaches 
wherein the monitoring of the file change event comprises monitoring the file change event using a file system change notification application program interface (API), a file system change journal, a kernel event, and a kernel file system driver. ([0090] FIG. 3A, the managed folder is monitored by a client module to determine if there is any change to a file there at 304. According to one embodiment, Windows File Monitoring API is used to register a callback function, called file change notification. The process 300 now goes to 306 to monitor a managed folder or folders. When any change happens at 306 to the file system, the callback function is invoked. In another embodiment, the java.nio.file package provides a file change notification API, called the Watch Service API. This API allows a directory or directories (i.e., a folder or folders) to be registered with the watch service. When registering at 304, one or more types of events may be specified, such as file creation, file deletion, or file modification. When the service detects an event of interest, it is forwarded to the registered process.) Here Ho discloses “file change notification API” and “Windows File Monitoring API” as examples of “monitoring the file change event using a file system change notification application program interface”. In addition, Ho explicitly discloses that “The instructions being executed can, for example, pertain to drivers, operating system, utilities or applications” (¶49). In deeded, a file system change notification API (e.g. US20040210608A1 [0122]), a file system change journal (e.g. US20040210608A1 [0125]), a kernel event (e.g. https://docs.microsoft.com/en-us/windows-hardware/drivers/devtest/event-tracing-for-windows--etw-), and a kernel file system driver (e.g. US20040210608A1 [0119]) are well known techniques to monitor the file change event for one of ordinary skill in the art to choose from, if it is desired.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “personal information management system” concept of Iijima, and the “monitoring file change” approach of Ho. One of ordinary skill in the art would have been motivated to perform such a modification to provide data protection. Using functions provided by API, drivers, operating system, utilities or applications, user can specify types of events to monitor and (Ho [0002, 0090]).

Regarding claim 10, the scope of the claim is similar to that of claim 3, respectively. Accordingly, the claim is rejected using a similar rationale.

Allowable Subject Matter
Claims 7 and 14 are objected to over prior art as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further amended to overcome claim objections and rejections set forth in this office action.
The following is an examiner's statement of reasons for allowance: Claims 7 and 14 define the distinct features, modifying, when the number of detection per pattern is generated, the file path field to be the generated number of detection per pattern in the file inspection result information, and modifying the field of whether file writing is changed, to be False.

In interpreting the claim, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record.

Iijima (JP2007004645A) teaches detecting addition/change of file; obtaining number of personal information elements in the target file by extracting text data from target file, searching using regular expression, and matching to pattern/key word of sensitive information, such as a telephone number, an e-mail address, and an address.

Kishimoto (JPH11327945A) teaches path name and tracking update of file as attribute information.

Reference Iijima and Kishimoto do not disclose modifying the file path field to be the generated number of detection per pattern in the file inspection result information, and modifying the field of whether file writing is changed, to be False; hence, the prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention. Thus, the examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious, within the claimed invention as a whole, without the usage of impermissible hindsight reasoning. Therefore, the above features in conjunction with all other limitations of the claim are hereby allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20040210608 A1, "Method and apparatus for automatically archiving a file system", by Lee, teaches that (1) Disk Filter Driver: It is possible to create what is called a WDM (Windows Driver Model) Disk Filter Driver. Effectively, this driver accepts requests from applications and passes them on to the real disk driver. Think of it as tapping a phone line. As we watch the traffic flow, we can note all files which are created, written, renamed, or have their security settings changed. (2) Change Notification: Windows provides a Change Notification API whereby a thread executing on the Client can ask to be informed of changes on the system. Specifically, our thread can subscribe to all changes on tracked file systems 
US 20080077988 A1, "File System Event Tracking", by Small, teaches that file system events requested by a user application are intercepted and recorded prior to the request being permitted to pass to the file system for execution. Similarly, file system responses to a prior captured file system event are also intercepted and recorded. Predefined patterns of file system event may be aggregated and reported as a single event.
US 8332907 B2, "Detection and management of controlled files", by Canning, teaches a remote device may receive a policy definition, search a file system for files that are to be protected, and disposition identified files to protect the files. After completing the protection, a report is generated and transmitted to a centralized location. The policy definition may include keywords, directory paths, metadata, or other information that may be used to identify files for protection. After identification, the files may be dispositioned by removal, tagging, encrypting, applying rights management, or other actions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638.  The examiner can normally be reached on Monday to Friday, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAN YANG/Examiner, Art Unit 2493